DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on October 31, 2021 is acknowledged.  
The applicant’s response of October 31, 2021 pointed out that the restriction of September 29, 2021 did not mention claims 4-8.
The restriction of September 29, 2021 is withdrawn.
A new restriction requirement is presented as follows:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, drawn to a dome screen comprising a curved screen and a frame holding the screen wherein the screen is formed by joining plural screen members made of a synthetic resin
the frame is formed by plural components and holds the curved screen in a suspended condition.

Group II, claim(s) 5-8, drawn to a dome screen projection apparatus, comprising a dome screen and a frame holding the screen, wherein the screen is formed by joining plural screen members made of a synthetic resin, the frame is formed by plural components and holds the curved screen  in a suspended condition; and a projector for projecting an image on an inner face of the dome screen.

III, claim(s) 9-10, drawn to a method of fabricating a projection screen comprising: installing a basal member of a frame on a base site, standing plural column members on the basal member, attaching a lifting member to the column member, fixing a beam member to the lifting member, raising the beam member to an intermediate portion of the column member by the lifting member, joining curved screen members of a screen upper portion, suspending the joined screen members from the beam member, further raising the beam member to an upper portion of the column member, joining screen members of a screen lower portion to the joined screen upper portion to integrate them into a dome screen.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of joined curved screen members in a suspended position, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hennes (U.S. Patent No. 6665985).  Hennes teaches in col. 2, lines 42-54 and figs. 1-4 joined curved screen members in a suspended position. Zobel Jr (U.S. Patent No. 5724775) also teaches joined curved screen members 20 in a suspended position. See col. 16, lines 15-32 where elements 20 are “raised to a second predetermined height with at least one structural support 80.”

During a telephone conversation with Bruce Adams on December 17, 2021 a provisional election was made to prosecute the invention of Group II, claims 5-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4 and 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel, Jr. (U.S. Patent No. 5724775) in view of Hennes (U.S. Patent No. 6665985).  Zobel, Jr. teaches a dome screen 26, and a frame 60 holding the screen, wherein the screen is formed by joining plural screen members 22 made of a synthetic resin (col. 3, lines 22 “comprising a polymeric material and opacifier”), the frame is formed by plural components (adjacent elements 60 form butt joints 65) and holds the curved screen 26 in a suspended condition.  Zobel, Jr. teaches the salient features of the claimed invention except for a projector for projecting an image on an inner face of the dome screen. Zobel, Jr. does teach in the abstract that the screen is for optical projection systems but does not explicitly disclose the projector.  Hennes teaches in figure 1 at least one projector (350 at top (or left if not rotated to landscape viewing)) which projects images on a spherical screen. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Hennes for the purpose of displaying images on the screen. Regarding claim 8, Hennes teaches in col. 7, lines 46-col. 8, line 2, a motion device (i.e. speakers) by which viewers feel ambience depending on projected images (“a whale may be projected to move laterally across the audience view, then to appear to swim upward and over the ceiling, then down across the other side and directly away. By "panning" the whale sound through different channels and speakers placed behind the screen surface and above the audience ceiling, the sound may be made to appear to follow the image of the whale as it moves.” Speakers move to create .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel, Jr. (U.S. Patent No. 5724775) in view of Hennes (U.S. Patent No. 6665985) and further in view of Balu (U.S. Patent No. 7766483).  Zobel, Jr. in view of Hennes teaches wherein the projector is supported at an upper portion of the frame (see fig. 1 of Hennes) and is provided with a reflex mirror (310, Hennes, fig. 1) which reflects an image from the projector and projects the image on an inner face of the screen.  Zobel, Jr. in view of Hennes teaches the salient features of the claimed invention except for wherein the projector is provided with a convex reflex mirror.  Balu teaches in figure 2 that it was known to provide a convex reflex mirror (150/152) to reflect projected light onto a concave screen. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Balu for the purpose of redistributing by the reflecting surface as compared to the corresponding pixel beams of the projection so that the displayed image pixels are distributed on the display surface as an array of displayed image pixels having uniform or constant pixel pitch between adjacent displayed image pixels.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel, Jr. (U.S. Patent No. 5724775) in view of Hennes (U.S. Patent No. 6665985) and further in view of Koyama (U.S. Publication No. 2014/0192332).  Zobel, Jr. in view of Hennes teaches the salient features of the claimed invention except for wherein the projector is held by an adjustment mechanism at the upper part of the frame, which is capable of adjusting the position of the projector forward and backward, upward and downward, and the slant angle of the projector.  Koyama teaches in figures 2-5 an adjustment mechanism which is capable of adjusting the position of the projector forward and backward (paragraph 75), upward and downward (paragraph 74), and the slant angle (paragraph 77) of the projector. It would .
Claim 8 is already rejected as obvious under 35 U.S.C. 103 as being unpatentable over Zobel, Jr. (U.S. Patent No. 5724775) in view of Hennes (U.S. Patent No. 6665985). The following is presented to expedite prosecution and address motion of the audience and/or chair. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zobel, Jr. (U.S. Patent No. 5724775) in view of Hennes (U.S. Patent No. 6665985) and further in view of Fox (U.S. Publication No. 2014/0230340).  Zobel Jr. in view of Hennes teaches the salient features of the claimed invention except for a motion device [moving the chair or audience) by which viewers feel ambience. Fox teaches in paragraphs 48 and 52 that it was known to provide a motion device (audience movement or stage movement). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Fox for the purpose of creating the perception of motion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amano (U.S. Publication No. 2008/0079915) teaches using a convex mirror in a projection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852